Citation Nr: 1432887	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  12-30 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether clear and unmistakable error (CUE) was committed in a February 1951 rating decision that reduced the disability rating for gunshot wound residuals of muscle group XIV, with retained foreign body in the right thigh, from 30 percent to 10 percent, and reduced the disability rating for multiple gunshot wound residuals of the left foot, with retained foreign body, from 30 percent to 20 percent, both effective April 16, 1951.


REPRESENTATION

Veteran represented by:	Jacques P. DePlois, Attorney at Law


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1944 to December 1945, including service in the Pacific Theater during World War II.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which determined that CUE had not been committed in a prior February 1951 rating decision.  

The Veteran requested a Board hearing in his October 2010 substantive appeal.  His representative subsequently withdrew the hearing request in a May 2014 statement.  See 38 C.F.R. § 20.704(e) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The February 1951 rating decision, which reduced the Veteran's disability rating for gunshot wound residuals of muscle group XIV, with retained foreign body in the right thigh, from 30 percent to 10 percent, and the disability rating for multiple gunshot wound residuals of the left foot, with retained foreign body, from 30 percent to 20 percent considered the correct evidence and law as it then existed, and it did not involve an error that would undebatably have led to a different result if such error were corrected.


CONCLUSION OF LAW

The RO's February 1951 rating decision, which reduced the Veteran's disability rating for gunshot wound residuals of muscle group XIV, with retained foreign body in the right thigh, from 30 percent to 10 percent, and the disability rating for multiple gunshot wound residuals of the left foot, with retained foreign body, from 30 percent to 20 percent was not clearly and unmistakably erroneous. 38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA Obligations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The VCAA is inapplicable to issues of CUE.  Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001).  

II.  CUE

	I.  Applicable Law and Regulations

Previous determinations that are final and binding, including decisions of service connection and other matters will be accepted as correct in the absence of CUE.  See 38 C.F.R. § 3.105(a).  Where evidence establishes such error, the prior rating decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicatory decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Id. at 44.

The United States Court of Appeals for Veterans Claims has provided a three-pronged test to determine whether CUE is present in a prior determination: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

	B.  Analysis

The Veteran contends that the February 1951 rating decision improperly reduced his rating for gunshot wound residual of his right thigh and left foot in.  In March 2010, his representative contended that factors considered in the evaluation of healed wounds involving muscle groups due to gunshot or other trauma, found at 38 C.F.R. § 4.56, were not properly considered.  Specifically, the representative contended that the only evidence considered in the reduced rating was a VA examination conducted in January 1951, and that there was no discussion of the type of injury, or the history and complaint of the injury.   

In a May 2014, statement, the Veteran's representative further contended that the Veteran had a 30 percent rating for the left foot gunshot wound residuals in effect for more than five years, and that the Veteran had at least a 20 percent disability rating in effect for the right thigh gunshot wound residuals for five years.  Based on the time the disability ratings were in effect, the representative contended that the provisions of prior 38 C.F.R. § 3.172 came into play, which applied to disability ratings that continued at the same level for five years or more.  

Also relevant to the Veteran's claim are findings from a November 1945 Report of Board Medical Survey (Survey), conducted six months following the Veteran's in-service injury.  This report noted that the Veteran sustained shrapnel wounds from a hand grenade while serving on Okinawa.  These had healed promptly except for those of the left foot which took two months to heal.  He complained of an inability to march or walk long distances because of foot pain.  No limitation of function was found; however, x-rays of the left foot showed innumerable tiny metal fragments along the course of the shrapnel wound.

The Veteran's other service treatment records were also associated with the claims file, and provide minimal information regarding the severity of his injuries.

In a February 1946 rating decision, the RO granted service connection and 30 percent rating for the left foot disability and a 20 percent rating for the right thigh disability.  The decisions were made effective the day after discharge from service in December 1945.  In December 1947, the RO increased the rating for the thigh disability to 30 percent, effective in April 1946.

The Veteran's initial VA examination took place in January 1951.  The examination report noted that the Veteran had been hospitalized six months as a result of shrapnel wounds.  At the time of examination, he reported cramps in both legs, and occasional aching in the left ankle.  The left foot did not appear to bother him "particularly;" nor was the right thigh scar symptomatic.  The examiner noted that the Veteran had been working in logging camps since discharges, setting chokers and helping to set up rigging, etc.  He reported that after returning to civilian life, he did lose an occasional day of work because of soreness in the legs, with symptoms mainly occurring during winter months.  

On examination, a one inch by one-half inch scar was present on the right thigh that was slightly depressed, very slightly adherent, but not tender.  There was very slight damage to Muscle Group XIV.  With respect to the left foot, a small, one-half centimeter, scar was present just below the internal malleolus which was movable and not tender.  A scar measuring one-and-one-half inch in length and one-quarter inch wife was present slightly adherent to the tendo Achilles, but the tendo Achilles itself appeared to be intact and movements of the left foot were unimpaired.  No other scars were found on the left foot and inspection of the lower extremities appeared normal as far as the muscles and joints were concerned.  The Veteran had normal lower extremity function.  

The February 1951 rating decision noted that "the benefit of a generous evaluation" was given for the injuries of both extremities, noting that there were several retained metallic fragments.  

The first contention raised by the Veteran's representative is that the RO did not properly consider the provisions of 38 C.F.R. § 4.56, the Board notes that moderate muscle damage of Muscle Group XIV is rated as 10 percent disabling under current 38 C.F.R. § 4.73, Diagnostic Code (DC) 5314 (2013).  The Schedule for Rating Disabilities (Schedule) in existence from 1947 through 1965 provided that "[t]hrough and through wounds and other wounds of the deeper structures almost invariably destroy parts of muscle groups".  Schedule for Rating Disabilities 14-15 (1945); see also Byrle v. Brown, 9 Vet.App. 377, 382 (1996).  Another section of the Schedule (currently 38 C.F.R. § 4.56(b) (2013)) provided:

Factors to be Considered in the Evaluation of Disabilities Residual to Healed Wounds Involving Muscle Groups Due to Gunshot or Other Trauma.

....

(2) Moderate Disability of Muscles.

Type of injury.  Through and through or deep penetrating wound of relatively short track by single bullet or small shell or shrapnel fragment are to be considered as of at least moderate degree.  Absence of explosive effect of high velocity missile and of residuals of debridement or of prolonged infection.

History and complaint.  Service department record or other sufficient evidence of hospitalization in service for treatment of wound.  Record in file of consistent complaint on record from first examination forward, of one or more of the cardinal symptoms of muscle wounds ... particularly fatigue and fatigue-pain after moderate use, affecting the particular functions controlled by injured muscles.

Objective findings.  Entrance and (if present) exit scars linear or relatively small, and so situated as to indicate relatively short track of missile through muscle tissue; signs of moderate loss of deep fascia or muscle substance or impairment of muscle tonus, and of definite weakness or fatigue in comparative tests.  (In such tests the rule that with strong efforts, antagonistic muscles relax is to be applied to insure validity of tests.)  
Schedule at 18-19 (boldface-italic emphasis added); see also 38 C.F.R. 4.56(a), (b).  Finally, a note under the title "Muscle Injuries", provided: 

In rating disability from injuries of the musculoskeletal system, attention is to be given first to the deeper structures injured, bones, joints, and nerves.  A compound comminuted fracture, for example, with muscle damage from the missile, establishes severe muscle injury, and there may be additional disability from malunion of bone, ankylosis, etc.  The location of foreign bodies may establish the extent of penetration and consequent damage.  It may not be too readily assumed that only one muscle, or group of muscles is damaged.  A through and through injury, with muscle damage, is always at least a moderate injury, for each group of muscles damaged. 
Schedule, note, at 44-45.

At the time of the February 1951 rating decision, the residuals of the Veteran's right thigh injury was found to consist of a one inch by one-half inch, slightly depressed, very slightly adherent but not tender, scar on the right thigh.  Very slight damage to group XIV muscle was noted.  Prior evidence notes that a shrapnel wound incurred on the right thigh had healed quickly.  There was no evidence of record to indicate that the shrapnel wound was through and through or even deep penetrating.  There was similarly no evidence of fatigue in the right thigh muscle group.  There were no signs of moderate loss of deep fascia or muscle substance or impairment of muscle tonus, and of definite weakness or fatigue in comparative tests, which were the minimal requirements for a moderate disability rating.  Based on the Board's review of this evidence, the Veteran had minimal evidence of moderate muscle damage.  Thus, there is no indication that a disability rating higher than 10 percent was clearly and unmistakably warranted.  

Similarly, although no specific factual contentions were made with respect to why the 30 disability rating for the left foot should not have been reduced, the Board notes that the rating criteria found in Diagnostic Code 5284, as in effect at the time of the rating decision, are essentially identical to the present rating criteria in 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2013), and provided for moderately severe other foot injuries to be assigned a 20 percent disability rating, and for severe other foot injuries to be assigned a 30 percent disability rating.  

In the instant case, the January 1951 VA examination report included findings that the service-connected foot disability consisted of scarring, an intact tendo Achilles, and unimpaired left foot movements.  In general, inspection of the lower extremities appeared normal as far as the muscles and joints were concerned.  Based on this evidence there is no indication that the Veteran's left foot disability clearly and unmistakably should have been considered a severe disability such as to warrant a higher disability rating. 

The final contention raised by the Veteran's representative pertains to the evidence required in order to reduce disability ratings in effect for more than five years as found in 38 C.F.R. §3.172 (1950), as in effect at the time of the February 1951 rating decision.  In relevant part, subsection (a) provided that:

The approved policy of the Veteran's Administration requires that all rating agencies handle cases affected by change of medical findings or diagnosis, wherein service connection or entitlement is in effect..., so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  In pursuance of this vital policy it is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  ...  Examinations less full and complete than those on which payments were authorized or continued will not be used as the basis of reduction.  The type of disease and the relationship between the former diagnosis and finding and the new diagnosis and findings must be closely examined.  ...  Even though material improvement in the physical or mental conditions is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be permanent and can be maintained under the ordinary conditions of life, i.e., while employed, or, if unemployed, while actively seeking employment.  
38 C.F.R. § 3.172(a) (1950).  

Additionally, subsection (c) provided that:

The above provisions apply to permanent ratings or to those which on account of their long continuance at the same level (5 years or more) are on a parity with permanent ratings.  Such provisions are not for application in the cases of veterans so recently discharged from the service that their disability has not been stabilized.  Accordingly, in these new cases and particularly when temporary disability, which is likely to improve, is under consideration, reexaminations disclosing improvement of the physical or mental condition will warrant reduction of the rating.  
38 C.F.R. § 3.172(c) (1950).

"[A] failure to apply, or apply correctly, an applicable law or regulation in the decision being collaterally attacked must be shown undebatably."  Joyce v. Nicholson, 19 Vet. App. 36, 50 (2005).

Although the Veteran's representative has pointed to the dearth of discussion in the 1951 rating decision as evidence that it did not consider the entire history of the disability there no requirement to render a specific finding, in 1951 and the RO was not even required to set forth the factual bases for its decisions. See Hauck v. Nicholson, 403 F.3d 1303, 1305-06 (Fed.Cir.2005) (explaining that prior to "the 1990 effective date of what is now 38 U.S.C. § 5104(b), an [RO] was not required to set forth in detail the factual bases for its decisions"); see also Natali v. Principi, 375 F.3d 1375, 1380-81 (Fed.Cir.2004). 

There is no contention that had there been an explicit discussion of the whole history, the result would have been different.  The service treatment records showed that the Veteran's injuries were found to be "uncomplicated" except for the left foot where a piece of shrapnel had entered; and that no surgery was required.  His main limitation was an inability to march or walk long distances and foot pain.

The only subsequent medical evidence consisted of the 1951 VA examination showing that since service the Veteran had been able to carry out employment requiring heavy physical labor and missing occasional work only when he first returned to employment.  He specifically reported missing no time from work since May 1950.  The examination report listed none of the history or findings for higher ratings as described in 38 C.F.R. § 4.56.

There is no indication from review of the rating decision to suggest that the entire extant record of examinations and medical-industrial history was not reviewed when determining the fullness and completeness of the January 1951 VA examination report, upon which the rating decision was largely based.  Moreover, the Board observes that the January 1951 VA examination report was, by no means, less full and complete than any prior examination upon which the Veteran's 30 percent disability ratings were based.  To the contrary, the January 1951 VA examination report is the only VA examination report of record, and provides much more detail regarding the severity of the right thigh injury than does the November 1945 Survey.  Although the November 1945 Survey does contain X-ray findings regarding the left foot, the January 1951 VA examination report shows that X-rays were conducted. the VA examination report does provide more detail regarding physical impairment caused by the left foot disability than does the November 1945 Survey or any other evidence of record up to that date.  

Notably, the January 1951 VA examination report indicated that the Veteran was, at the time, performing vigorous work in logging camps, and that he had engaged in heavy labor with only occasional lost days since service.  His symptoms were improving, with minimal disability occurring mainly during winter months.  Thus, the contemporaneous evidence showed that it was reasonably certain that improvement of the Veteran's service-connected disabilities was permanent and could be maintained under the ordinary conditions of life.  Based on the foregoing evidence, the Board cannot make a finding that the February 1951 rating decision improperly relied on the January 1951 VA examination report pursuant to the provisions of 38 C.F.R. § 3.172.  

The December 1947 rating decision had assigned the 30 percent rating for the left foot under Diagnostic Code 5284, for a severe injury of a foot.  This was consistent with characterization of the disability in the Board of Medical Survey.  The January 1951, examination; however, revealed no indications of a severe foot disability.  The Veteran reported pain and aching after use and retained foreign bodies; but as previously noted, the foot did not bother him "particularly" and movement of the foot was found to be unimpaired.  The RO had a basis for finding that an examination that was at least as thorough as the Board of Medical Survey, showed improvement.

Based on the foregoing, the Board concludes that the February 1951 rating decision did not contain CUE.  From review of the record, it appears that the RO properly considered the extant evidence of record, and properly concluded that permanent improvement in the Veteran's service-connected disabilities was shown to such a degree as to warrant reduction in his disability ratings.   There is no indication that the RO did not have the correct facts as known at the time or that is incorrectly applied extant statutory or regulatory provisions and no unmistakable error was found to which reasonable minds could not differ.


ORDER

The motion to revise or reverse the RO's February 1951 rating decision that reduced the Veteran's disability ratings for gunshot wound residuals of muscle group XIV with retained foreign body in the right thigh and the disability rating for multiple gunshot wound residuals of the left foot with retained foreign body, on the basis of CUE, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


